DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
The following title is suggested: Apparatus and Method for Recovering Lubrication Oil Contained in Exhaust Gas.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest oil console equipment comprising including a lubrication oil tank; a lubrication oil supply line; a first cooler which is provided in the lubrication oil supply line and cools the liquid lubrication oil supplied to a bearing; a lubrication oil recovery line; a first atmosphere discharge pipe which is connected to the lubrication oil tank and through which a lubrication oil mist which exists in a gas phase in the lubrication oil tank and is a misted lubrication oil and a first exhaust gas containing a gas are introduced out; a first lubrication oil mist collection device which includes a first tubular member which is provided in a state of being coupled to the first atmosphere discharge pipe; and a first cooling lubrication oil supply line which branches off from the lubrication oil supply line positioned on a downstream side of the first cooler and includes a discharge port disposed in the first tubular member and through which a cooled liquid lubrication oil is supplied to an upper end of the first lubrication oil collection portion via the discharge port without being injected or sprayed, wherein the first lubrication oil collection portion includes a plurality of first filling members obtained by curving a plate material in a wavelike shape, wherein the first lubrication oil collection portion causes the cooled liquid lubrication oil moving toward a lower side of the filling member in a state of being attached to a surface of the first filling member and the first exhaust gas passing through the gap and moving from an lower end of the first lubrication oil collection portion to an upper end thereof to come into gas-liquid contact with each other. 
  For these reasons, in conjunction with the rest of the structure as claimed in claim 1.  The closest art is considered to be JP 5237433 and JP2002-273151.  However, both references teach using oil that is either sprayed or injected onto the air/oil mist coming from a source.  They show either spray nozzles or oil injection holes and indicate a spray emanates.  The nozzles and oil injection holes appear smaller in diameter than the incoming conduit.  In contrast, Applicant claims a system free from sprayed or injected oil.  Rather, their discharge port appears to be the same diameter as the cooling lubrication oil supply line which would not produce a spray.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654